DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2021 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 11 Following the word “apparatus” and preceding the word “in” Applicant must remove the coma punctuation mark “,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0054310).

In regard to claim 1:
A power receiving apparatus (Fig. 1 Item 2) comprising: a communication unit capable of communicating (Figs. 1, 4A, 4B and 5 Item 2 & S32-S35 & Par. [0047] i.e. illustrating comm between Item 1 & 2) with a power supply apparatus (Fig. 1 Item 1); and a control unit that (Figs 1 & 2 Item 2 & S17 i.e. laptop or tablet sink device able to formulate specific voltage/current combinations), based on information relating to power which the power supply apparatus is capable of supplying (Figs. 1-5 Item 1 & S31 i.e. transmission of the power option list), determines whether or not to perform an authentication communication with the power supply apparatus to authenticate whether or not the power supply apparatus is a predetermined apparatus (Fig. 1, 4A & 4B Items 2, 12, 21 and S30 i.e. detects cc pin & Par. [0043]-[0045]), wherein the control unit (Fig. 1 Item 2) requests the power supply apparatus to supply first power regardless of whether or not the power supply apparatus is the predetermined apparatus, in a case where the authentication communication is not performed (Fig. 1 Item 2 & Par. [0044] i.e. sink device only capable of requesting one voltage current combo until power supply and sink are matched to each other), and requests the power supply apparatus (Fig. 1 Item 1) to supply second power in a case where the authentication communication is performed and the power supply apparatus is authenticated as the predetermined apparatus (Figs 1, 4 & 5 Items 2 and Steps 1-26 i.e. adjusting power option list after sink and source have authenticated each other).



In regard to claim 2:
wherein the control unit (Figs 1 & 2 Item 2) determines to perform the authentication communication in a case where one of a power, a voltage, or a current which the power supply apparatus is capable of supplying exceeds a predetermined threshold (Figs 1 & 4 Items 2 & S31-S38 determines power supply is authentic based on receiving from the power supply information indicating its authenticity as well as different potential voltage and current combos which any value could be capable of exceeding a predetermined threshold).

In regard to claim 3:
 	wherein supply of power from the power supply apparatus is performed in accordance with a USB Power Delivery standard (Fig. 1 Item 12 & Pars. [0025-0026]).

In regard to claim 4:
wherein the authentication communication is performed in accordance with a USB Type-C Authentication standard (Fig. 1 Item 12 & Pars. [0026]).

In regard to claim 5:
 wherein the power receiving apparatus is capable of acting as a digital camera (Fig. 1 Item 2 & Par. [0006] i.e. Tablets and Laptops capable of acting as a digital camera).

In regard to claim 6:
wherein the power receiving apparatus is capable of acting as a smartphone (Fig. 1 Item 2 & Par. [0006] i.e. Tablets and Laptops capable of acting as a smart phone communication device).

In regard to claim 7:
wherein the power receiving apparatus is capable of acting as a game console, a robot, or a drone (Fig. 1 Item 2 & Par. [0006] i.e. Tablets and Laptops capable of acting as a game console).

In regard to claim 8:
A method comprising: determining, based on information relating to the power which a power supply apparatus is capable of supplying (Figs. 1-5 Item 1 & S31 i.e. transmission of the power option list), whether or not to perform an authentication communication with the power supply apparatus to authenticate whether or not the power supply apparatus is a predetermined apparatus (Fig. 1, 4A & 4B Items 2, 12, 21 and S30 i.e. detects cc pin & Par. [0043]-[0045]); requesting the power supply apparatus to supply first power regardless of whether or not the power supply apparatus is the predetermined apparatus, in a case where the authentication communication is not performed (Fig. 1 Item 2 & Par. [0044] i.e. sink device only capable of requesting one voltage current combo until power supply and sink are matched to each other); and requesting the power supply apparatus (Fig. 1 Item 1) to supply second power in a case where the authentication communication is performed and the power supply apparatus is authenticated as the predetermined apparatus (Figs 1, 4 & 5 Items 2 and Steps 1-26 i.e. adjusting power option list after sink and source have authenticated each other).

In regard to claim 9:
further comprising: performing the authentication communication in a case where one of a power, a voltage, or a current which the power supply apparatus is capable of supplying exceeds a predetermined threshold (Figs 1 & 4 Items 2 & S31-S38 determines power supply is authentic based on 

In regard to claim 10:
wherein supply of power from the power supply apparatus is performed in accordance with a USB Power Delivery standard (Fig. 1 Item 12 & Pars. [0025-0026]).

In regard to claim 11:
wherein the authentication communication is performed in accordance with a USB Type-C Authentication standard (Fig. 1 Item 12 & Pars. [0026]).

In regard to claim 12:
wherein the power receiving apparatus is capable of acting as a digital camera (Fig. 1 Item 2 & Par. [0006] i.e. Tablets and Laptops capable of acting as a digital camera).

In regard to claim 13:
wherein the power receiving apparatus is capable of acting as a smartphone (Fig. 1 Item 2 & Par. [0006] i.e. Tablets and Laptops capable of acting as a smart phone communication device).

In regard to claim 14:
wherein the power receiving apparatus is capable of acting as a game console, a robot, or a drone (Fig. 1 Item 2 & Par. [0006] i.e. Tablets and Laptops capable of acting as a game console).

In regard to claim 15:
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al., U.S. Patent No. 7,024,567, Amoni et al., U.S. Patent No. 5,884,086, and D’Alessio et al., U.S. Patent Application Publication No. 2009/0273764, each disclose a system employing a USB bus that allows a power receiving device to request additional power beyond the minimum supplied power.  
Sprock et al., U.S. Patent Application Publication No. 2019/0065422, Anderson et al., U.S. Patent Application Publication No. 2015/0134893, and Waters, U.S. Patent Application Publication No. 2017/0031403, disclose systems that employ a power supply negotiation process for a USB device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW